70868: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-42112: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70868


Short Caption:WILLIAMS (GREGORY) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C294607Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:02/07/2018 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:02/07/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantGregory Anthony WilliamsHoward Brooks
							(Clark County Public Defender)
						Audrey M. Conway
							(Clark County Public Defender)
						Kevin Charles Speed
							(Clark County Public Defender)
						


RespondentThe State of NevadaStacy L. Kollins
							(Clark County District Attorney)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


07/26/2016Filing FeeAppeal Filing fee waived.  Criminal.


07/26/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)16-23104




08/04/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/16/13, 12/27/13, 01/02/14, 01/22/14, 10/15/14, 10/27/14, 12/01/14, 12/03/14, 12/10/14, 02/04/15, 05/27/15, 10/07/15, 12/30/15, 02/17/15, 03/16/16, 03/18/16, 03/23/16, 03/28/16, 03/29/16, 03/30/16, 03/31/16, 04/01/16, 04/04/16, 05/23/16 and 06/13/16. To Court Reporter: Kiara Schmidt, Jill Jacoby and Debbie Winn.16-24208




08/04/2016Docketing StatementFiled Docketing Statement Criminal Appeals.16-24232




09/12/2016TranscriptFiled Notice from Court Reporter. Kiara Schmidt  stating that the requested transcripts were delivered.  Dates of transcripts: 12/16/13, 12/27/13, 01/02/14.16-28118




09/22/2016MotionFiled Court Reporter's Motion for Extension of Time to File Transcript.16-29424




09/26/2016Order/ProceduralFiled Order Granting Motion.  Court Recorder Jill Jacoby's Certificate of Delivery of Transcripts due:  October 13, 2016.16-29747




09/30/2016TranscriptFiled Notice from Court Reporter. Jill Jacoby stating that the requested transcripts were delivered.  Dates of transcripts: 01/22/14, 10/15/14, 10/27/14, 12/01/14, 12/03/14, 12/10/14, 02/04/15, 05/27/15,10/07/15, 12/30/15, 02/17/16, 03/16/16, 03/23/16, 05/23/16, 06/13/16.16-30535




10/07/2016TranscriptFiled Notice from Court Reporter. Jill Jacoby stating that the requested transcripts were delivered.  Dates of transcripts: 03/28/16, 03/29/16, 03/30/16, 03/31/16, 04/01/16, 04/04/16.16-31423




11/15/2016MotionFiled Stipulation to File Opening Brief.16-35467




11/15/2016Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief and Appendix due: December 23, 2016.16-35498




12/21/2016MotionFiled Appellant's Motion for Extension of Time (Opening Brief).16-39599




12/28/2016Order/ProceduralFiled Order Granting Motion.  Opening Brief & Appendix due: February 21, 2017.16-40354




02/22/2017AppendixFiled Appendix to Opening Brief Vol I.17-06089




02/22/2017AppendixFiled Appendix to Opening Brief Vol II.17-06091




02/22/2017AppendixFiled Appendix to Opening Brief Vol III.17-06092




02/22/2017AppendixFiled Appendix to Opening Brief Vol IV.17-06093




02/22/2017AppendixFiled Appendix to Opening Brief Vol V.17-06094




02/22/2017AppendixFiled Appendix to Opening Brief Vol VI.17-06095




02/22/2017BriefFiled Appellant's Opening Brief.17-06107




03/24/2017MotionFiled Motion for Enlargement of Time to File Answering Brief (First Request).17-09940




03/24/2017Notice/OutgoingIssued Notice - Motion Approved.  Answering Brief due:  April 24, 2017.17-09961




04/24/2017MotionFiled Respondent's Motion for Leave to File Respondent's Answering Brief in Excess of Type-Volume Limitations.17-13526




04/24/2017MotionFiled Respondent's Motion to Transmit Presentence Investigation Report.17-13527




05/02/2017Order/ProceduralFiled Order Denying Motion.  The clerk shall reject the answering brief received on April 24, 2017.  Respondent's Answering Brief due:  15 days.17-14502




05/08/2017Order/ProceduralFiled Order Granting Motion to Transmit Presentence Investigation Report.  Due:  15 days.17-15234




05/17/2017BriefFiled Respondent's Answering Brief.17-16504




05/17/2017Notice of Appeal DocumentsFiled Presentence Investigation Report (SEALED).


06/12/2017MotionFiled Stipulation to File Reply Brief (Extension of Time).17-19267




06/12/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Reply Brief due: July 17, 2017.17-19278




07/18/2017BriefFiled Appellant's Reply Brief.17-23792




07/18/2017Case Status UpdateBriefing Completed/To Screening.


12/13/2017Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument on the next available calendar.17-42939




01/05/2018Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled for February 7, 2018, at 10:00 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.18-00705




01/22/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-02863




02/07/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


02/09/2018MotionFiled Appellant's Motion for Leave to File Supplemental Appendix-Volume VII. (DETACHED SUPPLEMENTAL APPENDIX AND RECEIVED PER ORDER FILED 2/12/18)18-05507




02/12/2018Order/ProceduralFiled Order. Appellant has filed a motion for leave to file a supplemental appendix. The clerk shall detach the proposed supplemental appendix from the motion filed on February 9, 2018, and receive it on this court's docket pending further order of this court.18-05622




10/25/2018Order/ProceduralFiled Order. The clerk is directed to file the supplemental appendix received by this court on February 12, 2018.18-42110




10/25/2018AppendixFiled Appellant's Appendix Vol. VII. (Supplemental Appendix)18-42111




10/25/2018Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Pickering, J. Author: Pickering/Douglas/Cherry/Gibbons/Hardesty/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 83. EN BANC18-42112




11/19/2018RemittiturIssued Remittitur. (SC)18-904809




11/19/2018Case Status UpdateRemittitur Issued/Case Closed. (SC)


12/10/2018RemittiturFiled Remittitur. Received by District Court Clerk on November 27, 2018. (SC)18-904809





Combined Case View